Citation Nr: 0600213	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC)
 in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.  He retired from the Air National Guard in 
December 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision that, inter 
alia, denied service connection for a right ankle sprain and 
for residuals of a back injury.  The veteran filed a notice 
of disagreement (NOD) in April 2000, and the RO issued a 
statement of the case (SOC) in August 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2002.  A supplemental 
statement of the case (SSOC) was issued to the veteran in 
December 2002.

In a May 2003 letter, the ROIC notified the veteran that his 
appeal was certified to the Board and that he had 90 days 
from the date of the letter to request to appear personally 
before the Board and give testimony as well as to submit 
additional evidence concerning his appeal.

In June 2003, the veteran, through his representative, 
submitted additional evidence along with a waiver of initial 
consideration by the RO.  See 38 C.F.R. § 20.1304 (2005).  In 
this same correspondence, the veteran requested a hearing 
before a member of the Board in Washington, D.C. 

In June 2004, the Board denied service connection for a right 
ankle disability and remanded the claim for service 
connection for a back disability to the RO for additional 
development.  After completion of the requested development, 
the RO continued the denial of the claim for service 
connection for a back disability (as reflected in a May 2005 
SSOC), and returned the matter to the Board for further 
appellate consideration.. 

In a September 2005 letter to the veteran and his 
representative, the Board indicated that the June 2004 
decision would be vacated and a new decision would be 
promulgated if the veteran appeared for a scheduled Board 
hearing.  In October 2005, the veteran testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.  

By decision of December 2005, the Board vacated its June 2004 
decision for failure of due process pursuant to the 
provisions of 38 C.F.R. § 20.904(a)(3) (2005).  

The Board's decision with respect to the issue of service 
connection for a back disability is set forth below.  For the 
reasons expressed below, the issue of service connection for 
a right ankle disability is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Muscle strain of the back, diagnosed in service in 1974, 
resolved prior to discharge.  

3.  There is no competent evidence that relates the veteran's 
current degenerative changes of his back to his military 
service (to include medical evidence of any arthritis within 
one year of separation from service), and the most persuasive 
medical opinions on the question of nexus weigh against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

In November 1998, October 2001, June 2004 and November 2004 
notice letters, the August 2002 SOC, and the December 2002 
and May 2005 SSOCs, the veteran and his representative were 
notified of the legal criteria governing his claims, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the October 2001, June 2004 and 
November 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also requested to identify and 
provide the necessary releases for any medical providers from 
which he wished the RO obtain and considered evidence.  
Additionally, the veteran was invited to submit evidence in 
his possession that supported his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims). As is noted above, the Board finds that the four 
content of notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the May 1999 rating action on appeal and well 
after a substantially complete application was received.   
However, in this appeal, such makes sense, inasmuch as the 
VCAA was not enacted until November 2000, more than one year 
after the May 1999 rating decision.  Moreover, the Board 
finds that any lack of full, pre-adjudication notice in this 
appeal does not prejudice the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the rating actions, RO notice letters, the August 2002 SOC 
and the December 2002 and May 2005 SSOCs notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  After the SOC and SSOCs, the veteran was afforded an 
opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim.  The veteran has submitted, or the RO obtained, 
service medical records and private medical records.  The RO 
arranged for the veteran to undergo VA examinations in April 
1998, November 2001 and December 2004; reports of those 
examinations are of record.  Also, as indicated above, the 
veteran testified during an October 2005 Board hearing, a 
transcript of which is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing evidence, in 
addition to that referred to above, that needs to be 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

As a final note, the Board points out that record also 
presents no basis for further developing the record in this 
appeal to generate any new evidence pertinent to either 
claim.  Although, during the October 2005 Board hearing, the 
veteran's representative asserted that there is a need for 
more thorough and comprehensive  nexus opinions, the Board 
finds that there is sufficient medical evidence upon which 
the Board may base a decision on each claim, and that further 
examination is not necessary.  As indicated above, the 
veteran has been afforded several VA examinations, most 
recently in December 2004.  Physicians who considered factors 
relevant to the veteran's claims conducted these 
examinations, and the examination reports contain findings 
pertinent those claims.  Moreover, the veteran has been given 
the opportunity to submit evidence to support his claim, 
which he has done.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Factual Background

Service medical records include a January 1974 record 
reflecting that the veteran complained of back pain after 
falling from a helicopter.  The impression was muscle strain.  
On December 1974 separation examination, the veteran's spine 
was assessed as normal.

Following active service, the veteran served with the 
National Guard before retiring in 1996.  During his service 
with the National Guard, the veteran had physical 
examinations. The reports of physical examinations in 
February 1976, December 1980, January 1985, June 1987, and 
July 1993 reveal that the veteran's spine was found to be 
normal. Similarly, in reports of medical history completed by 
the veteran at the time of each examination, the veteran did 
not report any problems related to his back.

An April 1993 medical record from D. E. Lipkin, M.D. reflects 
the veteran's complaints of low back pain for two days after 
playing basketball.  The assessment was back strain. 

On December 4, 1997, the veteran underwent a spinoscope test.  
Based on the test results, Brent Weinerman, D.O., concluded 
that it was his medical opinion that there was restriction 
noted consistent with possible arthritis of the spine.  There 
was no significant disc dysfunction and there was no 
significant dysfunction of the spine.

As reflected in a self-reported history of a December 26, 
1997 accident, the veteran sustained injuries to his head, 
neck, middle and lower back, left arm and left leg.  At the 
time of the accident, he was working delivering mail when a 
moving vehicle struck him.  He stated he was taken by 
ambulance to a hospital where he was examined, although no x-
rays were taken, and then discharged.  When asked if he had 
this type of injury before he responded "no." 

In a January 1998 letter, R. S. Scheer, M.D., indicated that 
radiology studies and a physical examination reflected 
flattening of the normal cervical lordotic curvature and 
limitation of motion associated with evidence in favor of 
discogenic disease between C3 and 5, with narrowing of the 
interspaces and anterior and posterior osteophytosis.  There 
was nothing present to suggest fracture, dislocation, 
inflammatory or neoplastic disease.  The doctor concluded 
that there was evidence in favor of degenerative disc and 
joint disease between C3 and 5 as well as findings compatible 
with a clinical diagnosis of paracervical muscular spasm.  
Multiple view of the lumbosacral spine demonstrated no 
evidence of recent or old osseous injury.  The bone 
architecture and density appeared normal and the vertical 
body stature was well preserved, as were the interspaces.  A 
smooth lumbar lordotic curve was demonstrated and there was 
no evidence of spondylolisthesis.  The doctor concluded that 
this was a normal lumbosacral spine study. 

In a February 1998 letter, J. H. Striar, M.D., noted that the 
veteran had nerve conduction velocity studies and 
somatosensory evoked potential response testing that same 
month.  The veteran complained of low back pain with 
radicular symptomatology to the left lower extremity.  The 
doctor's impression was normal somatosensory evoked potential 
response testing and normal nerve conduction study.

In an April 1998 letter, S. Sacks, D.O., noted that he saw 
the veteran for an EMG and nerve conduction study.  The 
veteran had suffered a work related injury in December 1997 
that primarily involved the lower lumbar area.  He continued 
to note significant pain symptoms; however, radiating from 
the lower lumbar area into the left lower extremity.  Pain 
distribution was over the left gluteal area and down into the 
hamstrings extending to the foot.  Dr. Sack's impression was 
that the studies were quite consistent with L5-S1 
radiculopathy involving the left lower extremity.

In an April 1998 letter, Dr. Scheer noted that the veteran 
underwent a CT scan of the lumbosacral spine, unenhanced, and 
that the veteran's history was trauma/injury sustained while 
on the job.  After reviewing the CT scan results, he 
concluded that this was an abnormal study.  There was 
evidence of concentric protrusion of disc material into the 
central canal both at L4/5 and L5/S1.  

An April 1998 functional capacity evaluation report reflects 
the veteran's statement that he worked as a mail carrier for 
the United States Post Office.  He stated that he was injured 
after a car hit the back of his vehicle while on the job and 
he had fallen to the ground as he was unloading the vehicle.  
He reported injuries to his neck, middle and lower back, left 
arm and leg and complained of headaches.  He was unaware of 
any other specific diagnosis at the time.  He reported that 
his job as a mail carrier involved lifting a shoulder bag 
weighing approximately 35 pounds and carrying it throughout 
the day.  The job required him to lift and bend frequently 
throughout the day as well as climbing steps.  The examiner 
noted that the veteran had significant discomfort in his 
lower back and left side throughout the evaluation.  The 
veteran described it as a "knot" in his back as well as 
tightness in this leg.  The examiner's recommendation was 
that the veteran should benefit from continued physical 
therapy and hopefully return to his previous functional 
levels and to his job as a mail carrier.  

In a May 1998 medical record, Dr. Silk reported that the 
veteran had a mass of the loin.  He also had an associated 
myofascial pain syndrome.  In June 1998, the veteran 
underwent an excision of a lipomatous mass of the left loin.  
In a post-surgery follow-up appointment later that month, Dr. 
Silk noted a definite rent in the lumbodorsal fascia.  In 
July 1998, Dr. Silk indicated that the veteran's lipoma 
certainly preceded the trauma and the rent probably was 
secondary to the trauma.  

In conjunction with his claim for service connection, the 
veteran was afforded a VA compensation and pension 
examination in December 1998.  During the examination, the 
veteran reported that he injured his back while in the 
service in 1974.  The examiner noted that apparently, he made 
a complete recovery and was asymptomatic.  After service, he 
was involved in a motor vehicle accident, at which point he 
injured his back.  The veteran again stated that he was 
asymptomatic before this car accident.  The examiner 
commented that it was unclear why the veteran filed a claim 
for service connection for this back injury since he did not 
have any complaints.  Physical examination revealed a normal 
lumbar spine.  The diagnostic impression was lower back pain, 
which in the examiner's opinion, was secondary to the 
veteran's motor vehicle accident; the examiner further noted 
that the veteran had made a complete recovery from the 
service related accident.   

In a May 1999 statement, Raymond E. Silk, M.D., wrote that 
the veteran had sustained injuries from a fall from a 
helicopter while on active duty in 1974.  He had a history at 
that time of falling approximately 10 to 12 feet from the 
helicopter, landing on his back-pack and injuring his back.  
Dr. Silk stated that it was evident that the veteran had a 
true chronic pain syndrome and disturbing, was the CAT scan 
of the lumbar spine that revealed a concentric protrusion of 
disc material into the central canal at both L4-5 and L5-S1, 
as well as an L5-S1 radiculopathy involving the left lower 
extremity.   

A self-reported history of a January 31, 2000 accident 
reflects the veteran's report that he slipped and fell when 
walking on ice and snow and sustained injuries to his head, 
neck, shoulders, upper and middle back and right wrist.  He 
was taken to the hospital where he underwent an examination 
and had x-rays and CT scans and was then discharged. 

In a March 2000 letter, S. Sacks, D.O., noted that the 
veteran sustained injuries on January 31, 2000, that quite 
significantly involved the cervical and lumbar area.  The 
veteran complained of significant numbness, tingling and pain 
involving the right wrist and hand.  The veteran stated that 
he was concerned about symptoms from the neck that traveled 
across the suprascapular and clavicular area and radiated to 
the right shoulder as well.  The pain from the lower back was 
equally distributed into the lower extremities.   After 
undergoing EMG and nerve conduction study, the impression was 
bilateral L5-S1 radiculopathy involving the lower extremities 
with C5 nerve root involvement by way of the increased 
insertional activity in the C5 paraspinals bilaterally, right 
side greater than left.  There was also evidence of right 
median carpal tunnel involvement by way of the mild delays 
seen in the distal motor and sensory latency times for the 
median nerve.  

An August 2000 radiology report from the Spine Center 
reflects that an MRI of the lumbar spine was performed and 
the radiologist's impression was mild concentric disc 
protrusion at L4-5 associated with facet joint degenerative 
joint disease, or mild facet joint degenerative joint 
disease.  

In an October 2002 statement, the veteran claimed that he 
injured only his back from the helicopter fall in service and 
that he injured his right ankle once in the field in 1973 and 
then again in 1974 while playing basketball in service.  He 
disagreed with the VA examiner's notation that he said he had 
recovered from the back injury when he fell from the 
helicopter in service, asserting, instead, that, after the 
helicopter fall, he continuously had back pain.   He 
contended that it was unheard of to complain of any kind of 
injuries for any length of time and since he was in an 
infantry unit, he was trained to endure pain, which is what 
he did, he endured the back pain.  He furthered that when he 
was discharged, he was never asked if he still had back pain.  
He asserted that, if he had been asked about his back injury, 
he would have told the doctor that he still had back pain.   
In addition, he stated that he did not complain while in the 
Air Force Reserve because he would never have been promoted.  
He just took Tylenol and endured the pain.  Lastly, he 
contended that the car accident aggravated his back injury.  

In an October 2002 letter, Dr. Silk reiterated the veteran's 
prior history of injury to his back in service when he fell 
from a helicopter and that this was a causative factor in his 
low back pain.  The physician noted that, at that time, the 
veteran had evidence of a chronic progressive pain syndrome, 
a protruding disc, first degree disc herniation into the 
central canal at both L4-5 and L5-S1.  He also exhibited an 
L5-S1 radiculopathy involving the left lower extremity.  Dr. 
Silk stated that the veteran had had a previous attack of 
trauma to his low back that dated back to 1997 and again in 
"2002."  The physician noted that these injuries were not a 
causative factor but a precipitating factor with his back 
pain; the causative factor, in his opinion, dated back to 
1974 when the veteran initially fell from the helicopter and 
injured his low back.   

A September 2003 MRI of the lumbar spine report reflects 
degenerative discogenic disease at L4-5 and L5-S1.  

An October 2003 Albert Einstein Anesthesia and Pain Center 
record notes the veteran's chief complaint as low back pain 
with radiation that had its onset twenty-seven years ago.  
The impression was low back pain with radiation.   

In a November 2003 letter, D. Mehotra, M.D., indicated that 
the veteran had low back pain with radicular symptoms and was 
treated with a lumbar transforaminal epidural steroid 
injection that provided good pain relief.  

A December 2004 VA examination report includes a notation 
that the examiner had reviewed the claims file in the 
presence of the veteran.  The examiner specifically noted 
that the August 2000 MRI that showed mild concentric disc 
protrusion L4, L5 with facet joint degenerative joint disease 
L3-4, L4-5 and L5, S1.  The examiner commented that, after 
careful review of the medical records of the veteran's active 
duty and his many years of Reserve duty, he was unable to 
make a connection between the veteran's current arthritis and 
the fall of the helicopter in 1974 because, during the 
intervening years when the veteran had periodic examinations, 
he consistently checked "no" in answer to the question 
"have you had any back pain?"  The examiner opined, 
therefore, that the etiology of the current arthritis is seen 
as unrelated to the fall out of the helicopter in 1974.  

During the October 2005 Board hearing, the veteran's 
representative contended that the December 2004 VA examiner 
did not provide a "scientific basis" for his conclusion and 
that a more thorough and comprehensive nexus opinion was 
warranted.  When the veteran was asked about his back problem 
and the fact that there was no record of any back problem 
until 1993, he responded that if he had complained he would 
not have been able to reenlist or get promoted.  The veteran 
testified as to the December 1997 injury to his back from a 
motor vehicle accident and that the injury may have simply 
aggravated the prior injury from service.  He further 
testified that the first time he had medically documented 
treatment for his back since he left service was in December 
1997.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran maintains, in essence, that as a result of a fall 
from a helicopter in service, he sustained a chronic back 
disorder.  In considering his claim, the Board has carefully 
reviewed and weighed all of the pertinent evidence, and but 
finds that the preponderance of the evidence is against the 
claim.  

The service medical records reflect that, on one occasion in 
1974,  the veteran was evaluated for complaints of back pain 
after falling from a helicopter.  However, there is no 
medical evidence that the veteran incurred a chronic back 
disability as a result of such injury.  No other back 
complaints are noted in service, and no back problems or 
abnormality was shown at separation from active service.  
Indeed, the veteran concedes that he did not report continued 
back pain or complain of any further back problems during 
active duty service or during his time in the Reserve.  
Although, during the hearing, the veteran asserted that he 
had continued back pain ever since the helicopter accident in 
service, this assertion is contradicted by the veteran's 
report to the December 1998 VA examiner that he had made a 
complete recovery from the injury in service and was 
asymptomatic up until he was involved in a motor vehicle 
accident, at which point he injured his back.  In any event, 
regardless of the assertions advanced in connection with the 
appeal, the medical evidence clearly reflects that no 
pathology of the back was present at the time of the 
discharge examination or during any of the periodic 
examinations while he was in the Reserve.

The Board observes that there have been various intervening 
incidents of back trauma including back strain in November 
1993 from playing basketball, a surgical procedure to remove 
a lipomatous mass of the left loin, a December 1997 motor 
vehicle accident in which he sustained injuries to his back, 
and a March 2000 slip and fall accident that resulted in 
injuries that "quite significantly involved the cervical and 
lumbar area" as noted by Dr. Sacks.  Furthermore, in 
December 1997, Dr. Weinerman noted possible arthritis, but no 
significant disc dysfunction or dysfunction of the spine.  In 
fact, it was not until after the December 1997 trauma to the 
veteran's back from the motor vehicle accident that the 
veteran was found to have a back disability involving 
degenerative disc and joint disease of the cervical spine.  
In January 1998, Dr. Scheer found that the veteran had a 
normal lumbosacral spine with no evidence of recent or old 
osseous injury.  In an April 1998 letter, Dr. Sacks 
essentially related the L5-S1 radiculopathy involving the 
left lower extremity to a work related injury, as did Dr. 
Scheer, who noted in his April 1998 letter that the veteran's 
history of an injury sustained on the job related to 
concentric disc protrusion.  

While the veteran continues to attribute his current back 
disability to service, the Board finds that there is no 
persuasive medical evidence to support such a relationship.  
Although the record includes statements from Dr. Silk that 
relate the veteran's current back condition to injuries that 
he sustained from the helicopter fall in service, the Board 
finds that this evidence is not persuasive.  Dr. Silk did not 
indicate which medical records he had reviewed, or provide a 
specific evidentiary or medical basis for his conclusion; as 
such, the Board can only conclude that the opinion was based 
on the veteran's own reported medical history.  As evidenced 
by Dr. Silk's own reports, however, such reported history did 
not include any comments about absence of evidence of any 
back problems during the veteran's remaining service, or 
reference to all of the post-service incidents involving 
injury to the back noted above.  The Board notes that as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate (or, as here, 
incomplete) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

By contrast, the Board finds probative the December 1998 and 
December 2004 VA opinions that the veteran made a complete 
recovery from his service related accident and that the 
veteran's current low back disability is secondary to trauma 
sustained to his back after service and not related to any 
incident in service.  The Board accords great probative value 
to these medical opinions, as the physicians reached their 
conclusions only after a review of the entire claims file, to 
include the veteran's in- and post-service records, and 
current examinations of the veteran.  The Board also point 
that these opinions are more consistent with the veteran's 
documented medical history and assertions.  In particularly, 
the December 2004 examiner not only had an opportunity to 
consider the veteran's complete service medical records-to 
include those associated with his Reserve service-but the 
records documenting all of the post-service trauma to his 
back.  The Board also points out that that examiner clearly 
provided the evidentiary basis for his opinion.

Under these circumstances, the Board must conclude that the 
opinions that weigh against the claim constitute the most 
probative (persuasive) evidence on the question of medical 
nexus between current back disability and in-service injury.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board also considered 
the assertions advanced by and on behalf of the veteran.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As the veteran and his representative are 
each is a layman not shown to possess appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter-to include questions 
as to etiology of currently claimed disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

For all the foregoing reasons, the claim for service 
connection for a back disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the competent evidence is against the claim 
for service connection for a back disability, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a back disability is denied.




REMAND

With respect to the claim for service connection for a right 
ankle disability, the Board finds that all development action 
needed to fairly adjudicate this claim has not been 
accomplished.

The veteran's service medical records (SMRs) include a June 
1973 record reflecting a notation that the veteran had a 
sprained ankle and was advised to wear an ACE wrap.  In March 
1974, the veteran reported that he twisted his right ankle 
playing basketball.  On December 1974 separation examination, 
the veteran's right ankle was assessed as normal.

Post-service records reflect that in December 1995 the 
veteran complained of a right ankle sprain and was assessed 
by a private physician with a sprain.  In a December 1998 VA 
examination report, the diagnostic impression noted that 
there were no deficits or abnormalities of the veteran's 
right ankle.  In a June 1999 statement, Dr. Lipkin indicated 
that the veteran had some swelling of his right ankle area 
over the medial malleolus secondary to a prior injury.  In a 
November 2001 VA examination report, the examiner noted that 
he had reviewed the entire claims file, including private 
medical records from Dr. Lipkin and concluded that there were 
no current residual symptoms from the ankle sprain.  Yet, an 
October 2002 radiology report from Albert Einstein Medical 
Center noted that x-rays revealed a small plantar spur and 
degenerative changes of the "left" medial malleolus, most 
likely associated with old trauma.  Additional recent private 
medical records show that the veteran has pes planus with 
degenerative changes of the right foot and in a November 2002 
letter, Nicholas Taweel, D.P.M., reported that the veteran 
showed clinical and radiographic signs of osteoarthritis of 
the right foot and ankle, most likely associated with old 
trauma to this area.  

A June 2003 private medical record reflects that the veteran 
continued to have right ankle pain and had been at a VA 
medical center for orthotics.  During the October 2005 Board 
hearing, when the veteran was asked about his right ankle 
symptoms since his injury in service, he indicated that he 
had had instability and pain ever since the in-service 
injury.  Throughout this appeal, the veteran has maintained 
that there was a nexus between his current right ankle 
disability and his injury to his right ankle in service.  

Thus, the medical evidence appears to at least suggest a 
prima facie case for service connection:  evidence of in-
service ankle problems and complaints of continuing symptoms, 
a possible current right ankle disability, and indications of 
a possible nexus between the current problems and the 
veteran's military service (the veteran's assertions and 
private physicians' references to "old trauma").  In view 
of the above, the Board finds that more definitive evidence 
as to the existence of any current right ankle disability and 
the medical relationship, if any, to the ankle injury and 
resultant sprain noted in service would be helpful in 
resolving the claim on appeal  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005). 

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  The RO 
should also specifically ask that the veteran identify the 
unnamed VA Medical Center at which he may have received 
treatment (as reflected in private medical records).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a right 
ankle disability that is not currently of 
record.  The RO should specifically 
request that the should also specifically 
ask that the veteran identify the unnamed 
VA Medical Center at which he may have 
received treatment (as reflected in 
private medical records).  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA orthopedic examination of his 
right ankle, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All appropriate tests or 
studies (to include x-rays) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current underlying pathology associated 
with the veteran's complaints of right 
ankle and instability.  With respect to 
each diagnosed right ankle disability, 
the examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e. there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated in service, to particularly 
include the ankle injury and resultant 
sprain noted June 1973.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for right ankle 
disability in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


